Citation Nr: 9918132	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for traumatic arthritis of multiple 
joints, to include the back, left shoulder, neck, left elbow, 
fingers, and knees.  

2.  Whether new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for chronic dysentery.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his son 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1942 to October 
1945.  He was a German prisoner of war (POW) from July 1943 
to May 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.


FINDINGS OF FACT

1.  The VAMROC has obtained all relevant evidence necessary 
for the equitable disposition of the veteran's appeal.  

2.  The VAMROC denied entitlement to service connection for 
traumatic arthritis in March 1982.  The Board confirmed that 
denial in a December 1983 decision.  In decisions dated in 
February 1986 and February 1988, the Board found no new and 
material evidence to reopen the claim.  

3.  The evidence submitted since the February 1988 decision 
is either duplicative or redundant of evidence previously 
submitted, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The VAMROC denied entitlement to service connection for a 
chronic colon disorder, claimed as dysentery, in a March 1982 
rating decision.  The Board confirmed that denial in a 
December 1983 decision.  In a February 1986 decision, the 
Board found no new and material evidence to reopen the claim.  

5.  The evidence submitted since the February 1986 decision 
is either duplicative or redundant of evidence previously 
submitted, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

6.  The veteran's present hearing loss id not the result of 
acoustic trauma incurred in service.


CONCLUSIONS OF LAW

1.  The February 1988 Board decision regarding service 
connection for traumatic arthritis is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (1998).

2.  No new and material evidence has been submitted since the 
February 1988 Board decision to reopen the veteran's claim of 
entitlement to service connection for traumatic arthritis of 
multiple joints, to include the back, left shoulder, neck, 
left elbow, fingers, and knees.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).   

3.  The February 1986 Board decision regarding service 
connection for chronic dysentery is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (1998).

4.  No new and material evidence has been submitted since the 
February 1986 Board decision to reopen the veteran's claim of 
entitlement to service connection for chronic dysentery.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998). 

5.  A hearing loss was not incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (1998).  

Tinnitus was not incurred during active military service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran submitted his original disability claim for 
disorders including traumatic arthritis and dysentery in 
March 1982.  The VAMROC denied service connection for both 
disorders in an August 1982 rating decision, which the 
veteran appealed.  The denial was confirmed by the Board in a 
December 1983 decision.  In a February 1986 decision, the 
Board determined that there was no new and material evidence 
to reopen either claim.  In a February 1988 decision, the 
Board determined that there was no new and material evidence 
to reopen the claim for traumatic arthritis.  Therefore, with 
respect to the claim for dysentery, the Board's February 1986 
decision is final.  With respect to the claim for traumatic 
arthritis, the Board's February 1988 decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1104 (1998).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.        

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Service connection generally requires a finding 
of chronicity in service or continuity of symptomatology 
after service of a disorder shown in service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  In addition, 
diseases specific to former prisoners of war, including 
chronic dysentery and post-traumatic osteoarthritis, are 
presumed to have been incurred in service if manifested to a 
degree of ten percent or more at any time after release from 
active service.  38 U.S.C.A. § 1112(b); 38 C.F.R. §§ 
3.307(a)(5), 3.309(c). 

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). 

In the December 1983 Board decision, the Board found that 
arthritis of multiple joints was not documented until many 
years after service and was not a result of the veteran's 
experiences as a POW.  The Board also found that there was no 
objective medical evidence of an organic gastrointestinal 
disorder until many years after service and that there was no 
post-service showing of dysentery or any residuals thereof.   
It was reported that the veteran's service medical records 
were not available, having been destroyed by a fire at the 
National Personnel Records Center (NPRC).  Other evidence 
considered at the time included a April 1963 private medical 
report, October 1972 and an August 1979 private hospital 
reports, and a June 1982 VA orthopedic examination report, 
with associated studies.  In the February 1986 decision, the 
Board found no new and material evidence to establish service 
connection for traumatic arthritis.  It also found that a 
colon disorder was not shown in service or shown to be the 
result of the veteran's POW experiences.  Finally, the Board 
found that residuals of dysentery were not shown in service 
or after service.  

Evidence of record at the time of the February 1986 Board 
decision, which addressed both traumatic arthritis and 
chronic dysentery, included records as reported above, as 
well as records from numerous private physicians, records 
from Bethany Medical Center and the University of Kansas 
Medical Center, the report of the June 1982 VA examination, 
VA medical records, several lay statements, and multiple 
statements from the veteran.  

Evidence of record at the time of the February 1988 Board 
decision, which addressed only traumatic arthritis, with 
respect to traumatic arthritis, included all the evidence 
listed above, as well as the report of the May 1987 VA 
examination, additional VA medical records, and several 
statements from the veteran.  

Pertinent evidence submitted since the February 1986 Board 
decision, relevant to the claim for chronic dysentery, and 
after the February 1988 Board decision for traumatic 
arthritis, consists of multiple statements from the veteran; 
the veteran's testimony in August 1998; VA outpatient medical 
records; a September 1988 Former POW Medical History; records 
from the Cotton - O'Neil Clinic, St. Francis Hospital and 
Medical Center, and Bethany Medical Center; reports of VA 
examinations in April 1997 and May 1997; and a written piece 
by [redacted], the son of one of the veteran's crew 
mates.  

After careful review of the record, the Board finds that 
there is no new and material evidence to reopen the veteran's 
claim for service connection for chronic dysentery.  First, 
much of the evidence is duplicative or redundant of 
previously considered evidence.  For example, in his 
statements, testimony, and the POW medical history, the 
veteran asserts that he incurred dysentery in service and 
continued to have problems thereafter.  These assertions 
merely duplicate his prior statements.  Records from Bethany 
Medical Center were also previously considered.  In addition, 
much of the evidence is simply not relevant to issue of 
service connection for dysentery.  Records from records of VA 
hospitalization in May 1989 and records from Cotton - O'Neil 
Medical Clinic, St. Francis Hospital, and Bethany Medical 
Center concern treatment for unrelated conditions.  The 
veteran's statement of January 1987 pertains only to his 
claim for arthritis, as does the VA examination report of May 
1987.  Finally, the written piece by Mr. [redacted] describes 
his father's experiences with his crew.  It is not relevant 
to a claim for dysentery.  

Regarding the remaining evidence that is new and relevant to 
the claim, the Board finds that it is not so significant as 
to require consideration with all the evidence of record.  VA 
medical records show that the veteran reports having chronic 
diarrhea and that medication was prescribed.  The April 1997 
VA gastrointestinal examination report and the May 1997 POW 
examination report show subjective gastrointestinal 
complaints and a diagnosis of irritable bowel syndrome.  
There is no suggestion that the veteran in fact has or ever 
had chronic dysentery.  The Board cannot conclude that the 
evidence is so significant as to require reopening the claim.  
38 C.F.R. § 3.156(a).  The Board emphasizes that the veteran 
is already service-connected for irritable bowel syndrome.       

Similarly, the Board finds that there is no new and material 
evidence to reopen the veteran's claim for service connection 
for traumatic arthritis.  Again, the veteran's statements and 
testimony asserting that he had traumatic arthritis as a 
result of service are duplicative or redundant of previously 
considered evidence.  Records from Bethany Medical Center 
were also previously considered.  VA records showing a 
diagnosis of and treatment for degenerative arthritis are 
redundant of previous records reflecting the same 
information.  In addition, evidence that is not relevant to 
service connection for traumatic arthritis consists of 
records from Cotton - O'Neil Medical Clinic, St. Francis 
Hospital, and Bethany Medical Center, records of the May 1989 
VA hospitalization and many VA outpatient records, and the 
piece by Mr. [redacted].  

Again, the remaining evidence that is new and relevant to the 
claim is not so significant as to require consideration with 
all the evidence of record.  The May 1997 POW examination 
shows a diagnosis of degenerative arthritis.  None of the 
medical evidence reveals a diagnosis of post-traumatic 
arthritis or otherwise relates the etiology of the disorder 
to trauma in service.  In that sense, the examination 
essentially duplicates prior evidence.  Therefore, the Board 
does not find that the evidence is so significant that 
reopening the claim is required.  38 C.F.R. § 3.156(a).  

In summary, the Board finds that there is no new and material 
evidence to reopen the veteran's claims of entitlement to 
service connection for traumatic arthritis of multiple joints 
and of entitlement to service connection for chronic 
dysentery.  Therefore, the claims are not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


Service Connection Claims

Factual Background

The veteran's service medical records were presumed in the 
fire at the National Personnel Records Center in 1973.  

According to available records, the veteran was employed in 
excess of 40 years by a meat-packing firm, in various 
positions, both operating machinery and in a supervisory 
capacity.

During an October 1972 hospitalization at the Bethany Medical 
Center, it was noted that the veteran's ears were normal. 

During a June 1982 VA medical examination, it was remarked 
that the veteran had good hearing.

In February 1997, the veteran submitted a claim for service 
connection for various disorders, including hearing loss and 
tinnitus.  

According to VA records, a March 1997 hearing test revealed 
mild to moderately severe loss from 2000 to 3000 Hertz (Hz).

In April 1997, the veteran underwent a fee-basis VA 
audiological examination.  He indicated that he had long-
standing, progressively worsening hearing loss, worse on the 
right than the left.  He occasionally had headaches in the 
mid-face, but denied any sore throats, runny nose, earaches, 
or other related complaints.  The veteran served in the 
military as a B-17 aerial gunner during World War II, was 
shot down, and held as a POW.  Examination was significant 
only for wax occlusion.  An audiogram yielded pure tone 
thresholds, in decibels (dB), as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
40
45
50
70
100
66
LEFT
40
35
60
70
85
63

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 84 percent in the left ear.  The 
veteran also stated that he had experienced bilateral 
tinnitus for more than 20 years.  It was constant in the left 
ear and occasional in the right ear.  The examiner commented 
that the audiogram showed slightly asymmetric hearing loss, 
worse on the right than the left.  The assessment was 
cochlear degeneration and tinnitus.  

In his October 1997 notice of disagreement, the veteran 
stated that his ears rang and that he experienced ear trauma.  
VA issued him hearing aids.  The veteran added that the 
examiner from the VA examination told him that the ear 
problem was probably due to noise from the airplane engines 
and the guns.  The VA doctor who tested his hearing told him 
that the hearing loss was probably due to not taking the 
proper precautions for blocking noise.  The veteran also told 
each person that he had tinnitus.  

During the August 1998 hearing, the veteran testified that he 
had a very thorough examination prior to gunnery school.  He 
did not have any type of hearing problem at that time.  He 
then went to duty flying in a B17, which was quite loud.  He 
began experiencing ringing in his ears.  The veteran denied 
having a hearing test at any other time in service.  He first 
started noticing that he had hearing loss in the late 1950s.  

The veteran's wife indicated that they married in 1947.  Her 
early memories of her husband included ringing in his ears 
and increasing the volume on the television.  

Analysis

As a preliminary matter, the Board finds that the veteran's 
claims for hearing loss and tinnitus are well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim that is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee, 34 F.3d at 1043. 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau, 2 Vet. App. at 143; 
Cuevas, 3 Vet. App. at 548.  Service connection generally 
requires a finding of chronicity in service or continuity of 
symptomatology after service of a disorder shown in service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
does not establish a presumption of service connection, but 
eases the combat veteran's burden of demonstrating the 
occurrence of some inservice incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392; see 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995) (holding that § 
1154(b) relaxes the evidentiary standards as to the service 
incurrence requirement to ground a claim); accord Russo v. 
Brown, 9 Vet. App. 46, 50 (1996).   Therefore, "[s]ection 
1154(b) provides a factual basis upon which a determination 
can be made that a particular      . . . injury was incurred 
. . . in service but not a basis to link etiologically the 
[injury] in service to the current condition."  Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra); accord 
Clyburn v. West, No. 97-1321, slip op. at 11 (U.S. Ct. Vet. 
App. April 2, 1999).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including organic diseases of the nervous 
system, such as sensorineural hearing loss).  

Upon consideration of the evidence, the Board finds that the 
evidence does not support entitlement to service connection 
for hearing loss and tinnitus.  Initially, the Board notes 
that the veteran's current hearing loss meets the criteria 
for hearing loss disability under VA regulations.  38 C.F.R. 
§ 3.385.  The April 1997 VA examination also reveals a 
diagnosis of tinnitus.  The veteran claims that he incurred 
the hearing loss and tinnitus as a result of acoustic trauma 
suffered in service.  Service records show that the veteran 
served as an aerial gunner.  Following service, and for many 
years thereafter, his hearing was found to be normal.  In the 
post service years, he worked in a meat-packing factory, 
where he was also exposed to noise.  No medical expert has 
stated that any present hearing/tinnitus problems are related 
to inservice noise trauma. The Board finds the evidence 
insufficient to establish the in-service incurrence of 
acoustic trauma.  


ORDER

As no new and material evidence has been submitted or secured 
to reopen the veteran's claim of entitlement to service 
connection for traumatic arthritis of multiple joints, to 
include the back, left shoulder, neck, left elbow, fingers, 
and knees, the appeal is denied.  

As no new and material evidence has been submitted or secured 
to reopen the veteran's claim of entitlement to service 
connection for chronic dysentery, the appeal is denied.    


Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

